DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. Claims 2-3 and 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Leest et al. (US 20090192638) in view of Dunko et al. (US 20090262946).  
Regarding claims 1, 14 and 15, Van Leest discloses an apparatus for playing back an audio object associated with a position (Paragraph: 0045: Van Leest  discusses  how the audio to be played back with respect to an individual loudspeaker may be performed based on a position of this loudspeaker in an environment), comprising: a distance calculator for calculating distances of the position to speakers (Paragraphs: 0022, 0051-0052 and 0074: Van Leest discloses how a position detection unit communicate with the different loudspeakers on the basis of  signals and the individual distances may be calculated; and how the position detection unit in combination with the loudspeakers detects the actual positions of the individual loudspeakers), 
Van Leest discloses the invention set forth above but does not specifically points out “the distance calculator is configured to take a solution with a smallest distance, and wherein the apparatus is configured to calculate the distances depending on a function which depends on a difference between two azimuth angles and a difference between two elevation angles”
Dunko however discloses a system wherein the distance calculator is configured to take a solution with a smallest distance (Paragraph: 0020 and 0028), and wherein the apparatus is configured to calculate the distances depending on a function which depends on a difference between two azimuth angles and a difference between two elevation angles (Paragraphs: 0021 and 0031: Dunko discusses how the device process the audio content based on a location of the user in the area/museum as well as an orientation of the device at the location; and how the orientation of the device relate to an azimuth and an elevation of the device; Dunko also discusses how a system determine physical location and distance from a defined location, and the capability to determine orientation/direction).    
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Van Leest, and modify a system wherein the distance calculator is configured to take a solution with a smallest distance, and wherein the apparatus is configured to calculate the distances depending on a function which depends on a difference between two azimuth angles and a difference between two elevation angles, as taught by Dunko, thus the audio content modified based on the location and orientation of the device such that the audio content in one environment associated with the other environment when the user enters into other environment and the audio experience of the user is improved, as discussed by Dunko.  
5. Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Leest et al. (US 20090192638) in view of Dunko et al. (US 20090262946) and further in view of Baird et al. (US 4,954,837).   
Considering claim 4, Van Leest in view of Dunko fail to disclose the apparatus according to claim 4. Baird however discloses a system wherein the distance calculator is configured to calculate the distances depending on the function being a distance function which returns a weighted Euclidian distance or a great-arc distance ( Col.3 lines 40-62, Col.5 lines 20-26 and fig.7, 17: Baird discusses how a system calculates a best estimate of the range from platform to target, given a single azimuth angle measurement and a single elevation angle measurement from the platform to the target; and how a system calculating an estimate arc distance to the target).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Van Leest and Dunko, and modify a system wherein the distance calculator is configured to calculate the distances depending on the function being a distance function which returns a weighted Euclidian distance or a great-arc distance, as taught by Baird, thus allowing to achieve a quicker and more stable estimate of target location, as discussed by Baird.   

Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. Applicants argued that claim 1 is not only novel but non-obvious in view of the cited prior art, alone or in combination; and the Cited prior art documents Van Leest does not relate to azimuth and elevation angles. Therefore, Van Leest does not disclose the feature of claim 1 that the apparatus is configured to calculate the distances depending on a function which depends on a difference between two azimuth angles and a difference between two elevation angles. Applicants emphasized the argument by further stating that “the AR device of the prior art (i.e. Dunko et al) somehow relates to an azimuth and an elevation, and that the AR device may receive location information denoting where in the environment 301 the AR device is located. There is, however, no disclosure in prior arts (Dunko et al) that the apparatus is configured to calculate the distances depending on a function, which depends on a difference between two azimuth angles and a difference between two elevation angles, wherein the audio object is associated with a position, wherein the distances are distances of the position to speakers”. Applicants further argued that the references in Dunko to a distance do not disclose and do not point to calculating the distances depending on a function, which depends on a difference between two azimuth angles and a difference between two elevation angles, wherein the audio object is associated with a position, wherein the distances are distances of the position to speakers. Therefore, claim 1 is non-obvious in view of the cited prior art, alone or in combination. For similar reasons, the other claims are non-obvious in view of the cited prior art.
Examiner respectfully disagrees. As applicants states on the remarks, the prior arts of the record (Dunko et al) discloses how the device process the audio content based on a location of the user in the area/museum as well as an orientation of the device at the location; and how the orientation of the device relate to an azimuth and an elevation of the device; Dunko also discusses how a system determine physical location and distance from a defined location, and the capability to determine orientation/direction (Dunko: Paragraphs: 0021 and 0031). The prior arts of the record (Dunko et al.) further discloses how a portable AR rendering device capable of outputting audio for listening to the user as well as processing audio content containing the audio based on a location of the device (i.e., user) relative to sources of sound by determine physical location and distance from a defined location, and the capability to determine orientation/direction (Dunko: Paragraphs: 0020-0021). The prior arts of the record also discloses how the system calculates a best estimate of the range from platform to target, given a single azimuth angle measurement and a single elevation angle measurement from the platform to the target; and how a system calculating an estimate arc distance to the target (Baird: Col.3 lines 40-62, Col.5 lines 20-26 and fig.7, 17)
Thus, from the above disclosures of the prior arts, it would have been obvious to one of ordinary skill in the art to calculate the distances depending on a function, which depends on a difference between two azimuth angles and a difference between two elevation angles, as disclosed by Dunko and Baird. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/    Examiner, Art Unit 2651                                                                                                                                                                                                     06/02/2022